Citation Nr: 1043254	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  92-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1951 to January 
1952 and February 1953 to January 1955.

By a rating action of June 1, 1973, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico 
determined that the Veteran was incompetent and appointed his 
wife as his fiduciary.  

By a decision dated in August 1975, the Board denied entitlement 
to service connection for a neuropsychiatric disorder.

This appeal arises before the Board of Veterans' Appeals (Board) 
from an August 1991 rating decision of the RO in San Juan, Puerto 
Rico which denied entitlement to service connection for a 
psychiatric condition on a new factual basis.

By a June 1993 decision, the Board determined that the Veteran 
had submitted new and material evidence to reopen his claim of 
entitlement to service connection for a psychiatric disability 
and remanded the claim for adjudication as a reopened claim.

In a March 1999 decision, the Board denied the Veteran's reopened 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2000, the Court 
issued an order which granted a motion of the Secretary for 
summary vacation and remand of the Board's March 1999 decision.  

Following remand of the appeal to the agency of original 
jurisdiction in July 2000, August 2003, and April 2007, the Board 
in March 2008 denied the claim.  The Veteran appealed the March 
2008 Board denial to the Court.  The Secretary of VA and the 
Veteran filed a Joint Motion to vacate the March 2008 Board 
denial and remand the issue to the Board for compliance with the 
instructions enumerated in the remand.  The Court issued a 
December 2009 order granting the parties' Joint Motion.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal is remanded to ensure compliance with the December 
2009 Joint Motion instructions and to obtain updated treatment 
records.  

In the December 2009 Joint Motion, the Veteran's attorney 
observed that outstanding service treatment records may exist.  
Specifically, he cited an April 1958 letter from the Veteran to 
VA, written in Spanish, in which he wrote that he had reported to 
the dispensary of Camp Tortuguero, Vega Baja, Puerto Rico in June 
1953 due to pains in his right arm and right leg.  In the April 
1958 letter, the Veteran also reported that the doctor had 
recommended that he stay in his tent for approximately two weeks, 
and that he had continued to suffer from those conditions and 
also of his nervous system until he was discharged from the army.  
He did not, however, report treatment for a psychiatric disorder 
in this letter.

The service treatment records contained in the Veteran's claims 
folder do contain a record of treatment for seven days in 
quarters beginning on May 19, 1953 and ending on May 26, 1953 for 
acute myositis of the right middle intercostal muscles, as 
reported by the dispensary at Camp Tortuguero, Puerto Rico.  The 
service treatment records do not contain documentation of 
treatment for pain in the right arm and in the right leg in June 
1953 at that dispensary, however.  Consequently, pursuant to the 
motion granted by the Court, VA must attempt to obtain these 
records.  Under 38 C.F.R. § 3.159(c)(2), VA is compelled to make 
as many requests as are necessary to obtain relevant records from 
a Federal department or agency, including records from other 
Federal agencies, such as the Social Security Administration 
(SSA).  VA may end its efforts to obtain records from a Federal 
department or agency only if it concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency from which records are being sought advises 
VA that the requested records do not exist or that the custodian 
does not have them.

The RO/AMC must attempt to obtain the June 1953 treatment records 
at the Camp Tortuguero, Vega Baja, Puerto Rico dispensary.  All 
correspondence must be incorporated into the claims file, 
including any negative responses.  If the records are not 
located, conduct a formal finding of unavailability that list all 
search actions taken and their results.  Ensure that the search 
is in compliance with 38 C.F.R. 
§ 3.159(c)(2) as detailed above.    

Also the RO/AMC must request that the Veteran identify all 
current mental health treatment providers.  Provide the 
appropriate consent forms to the Veteran to obtain all identified 
records, to include VA treatment records following November 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all 
present treatment providers, including 
current VA Medical Center treatment, and 
provide him with the necessary authorizations 
for the release of any treatment records not 
currently on file.  Obtain these records and 
associate them with the claims file.  

2.  Obtain records of treatment during June 
1953 at the Camp Tortuguero, Vega Baja, 
Puerto Rico dispensary.  Contact the 
appropriate custodian for these records.  All 
correspondence and records must be 
incorporated into the claims file, including 
any negative responses.  If the records are 
not located, conduct a formal finding of 
unavailability that lists all search actions 
taken and their results.  Ensure the search 
complies with the procedures outlined in 38 
C.F.R. § 3.159(c)(2) for requesting records 
from a Federal custodian.  

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


